PER CURIAM.
Helen Humphries, plaintiff in a personal injury lawsuit, petitions this court for certio-rari review of the protective order of the trial court prohibiting her from videotaping the respondents’ deposition of her treating physician. This case is governed by our recent opinion in Ross v. Hobbs, 705 So.2d 955 (Fla. 2d DCA 1998). Accordingly, we grant the petition, issue the writ, and quash the trial court’s protective order.
Certiorari granted.
BLUE, A.C.J., and GREEN and CASANUEVA, JJ., concur.